--------------------------------------------------------------------------------

EXHIBIT 10.4
 
 
GENERAL MARITIME CORPORATION
SHAREHOLDERS’ AGREEMENT
 
 
Dated as of May 17, 2012
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
       
1
COVENANTS, REPRESENTATIONS AND WARRANTIES
2
       
2
RESTRICTIONS ON TRANSFER OF COMPANY STOCK
2
 
(a)
Restrictions on Transfer
2
 
(b)
Tag-Along Rights
3
 
(c)
Approved Sale; Drag Along Obligations; Public Offering
5
 
(d)
Termination
7
 
(e)
Void Transfers
7
 
(f)
Effect of Assignment
7
 
(g)
Additional Restrictions on Transfer
7
 
(h)
Legend
7
 
(i)
Transfer Fees and Expenses
8
       
3
PREEMPTIVE RIGHTS
8
 
(a)
Offering
8
 
(b)
Exercise
9
 
(c)
Subsequent Sale
9
 
(d)
Alternative Offering
9
 
(e)
Termination
9
       
4
BOARD OF DIRECTORS; VOTING
9
 
(a)
Composition of the Board
9
 
(b)
Subsidiary Boards
10
 
©
Board Meeting Expenses
10
 
(d)
Irrevocable Proxy
10
 
(e)
Termination
10
       
5
RESTRICTIONS
11
       
6
CONFIDENTIALITY
13
       
7
REPORTS
14
 
(a)
Reports
14
 
(b)
Service Provider Shareholders
14
       
8
DEFINITIONS
14
       
9         
MISCELLANEOUS
18
 
(a)
Amendment and Waiver
18
 
(b)
Severability
18
 
(c)
Entire Agreement
18
 
(d)
Successors and Assigns
18
 
(e)
Counterparts
18
 
(f)
Delivery by Facsimile or PDF
18

 
 
i

--------------------------------------------------------------------------------

 
 

     
Page
                   
(g)
Remedies
19
 
(h)
Notices
19
 
(i)
Governing Law
20
 
(j)
Waiver of Jury Trial
20
 
(k)
Acknowledgements
21
 
(l)
Descriptive Headings
21

 
 
ii 

--------------------------------------------------------------------------------

 
 
SHAREHOLDERS’ AGREEMENT
 
This Shareholders’ Agreement (this “Agreement”) is entered into as of May 17,
2012, by and among (i) General Maritime Corporation, a Marshall Islands
corporation (the “Company”), (ii) OCM Marine Holdings TP, L.P., a Cayman Islands
exempted limited partnership, and OCM Marine Investments CTB, Ltd., a Cayman
Islands exempt company (together, “Oaktree”), (iii) each of the Persons
signatory hereto under the heading “Other Shareholders” on the signature pages
hereto (the “Other Shareholders”), and (iv) each other Person listed from time
to time on the Schedule of Shareholders attached hereto, who at any time
acquires Equity Securities of the Company and, at the request of Oaktree or as
required herein, agrees to become party to and bound by this Agreement by
signing a Joinder Agreement (a “Joinder Agreement”) in the form attached hereto
as Exhibit A (collectively with Oaktree and the other Shareholders, the
“Shareholders”).  Each capitalized term used and not otherwise defined herein
shall have the meaning set forth in Section 8.
 
The Company and the Oaktree Funds are party to an Equity Purchase Agreement
dated December 15, 2011, as amended by the First Amendment thereto dated March
26, 2012 (as so amended, the “EPA”), pursuant to which the Oaktree Funds have
agreed to make an equity investment in the Company of up to $175 million (the
“Equity Investment”) through Oaktree.
 
Pursuant to the terms of the Company’s Second Amended Joint Plan of
Reorganization, dated April 19, 2012 (the “Plan”), (i) certain claims held by
OCM Marine Investments CTB, Ltd. were converted into common equity securities of
the Company, (ii) the Oaktree Funds have made the Equity Investment, and (iii)
certain claims held by certain unsecured creditors of the Company (other than
Oaktree and its Affiliates) were converted into Common Stock and Warrants to
purchase Common Stock of the Company.  Those recipients described in clause
(iii) of the foregoing sentence thereof who receive at least 0.15% of the
outstanding Common Stock on a fully diluted basis (i.e., assuming for the
purpose of such calculation the exercise or conversion by such other Shareholder
and all other Persons of all outstanding warrants, options and other Equity
Securities exercisable or convertible into Common Stock of the Company) shall be
deemed to join this Agreement as an Other Shareholder concurrently with the
receipt of such Common Stock and Warrants.
 
The Company and the Shareholders desire to enter into this Agreement for
purposes, among others, of (i) establishing the composition of the Company’s
board of directors (the “Board”), (ii) restricting the sale, assignment,
transfer, encumbrance and/or other disposition of Equity Securities, and (iii)
providing for certain other rights and obligations relating to the Equity
Securities.
 
Furthermore, the execution and delivery of this Agreement is a condition to the
closing of the transactions contemplated by EPA.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
1.             COVENANTS, REPRESENTATIONS AND WARRANTIES
 
Each Shareholder (other than, with respect to the following clauses (a) through
(g), those Shareholders which have acquired Equity Securities of the Company
pursuant to the terms of the Plan) hereby represents and warrants to the Company
and acknowledges that:  (a) such Shareholder is an “accredited investor” as such
term is defined in Rule 501 promulgated under the Securities Act and/or such
Shareholder has knowledge and experience in financial and business matters and
is capable of evaluating the merits and risks of an investment in the Company
and making an informed investment decision with respect thereto; (b) such
Shareholder has reviewed and evaluated all information necessary to assess the
merits and risks of his, her or its investment in the Company and any and all
questions regarding such information have been answered to such Shareholder’s
satisfaction; (c) such Shareholder is able to bear the economic and financial
risk of an investment in the Company for an indefinite period of time; (d) such
Shareholder is acquiring interests in the Company for investment purposes only
and not with a view to, or for resale in connection with, any distribution to
the public or public offering thereof; (e) the interests in the Company have not
been registered under the securities laws of any jurisdiction and cannot be
Transferred unless they are subsequently registered and/or qualified under
applicable securities laws and the provisions of this Agreement have been
complied with; (f) the determination of such Shareholder to purchase interests
in the Company has been made by such Shareholder independent of any other
Shareholder and independent of any statements or opinions as to the advisability
of such purchase, which may have been made or given by any other Shareholder or
by any agent or employee of any other Shareholder; (g) the interests in the
Company were not offered to such Shareholder by means of general solicitation or
general advertising; (h) to the extent applicable, the execution, delivery and
performance of this Agreement have been duly authorized by such Shareholder and
do not require such Shareholder to obtain any consent or approval that has not
been obtained and do not contravene or result in a default under any provision
of any law or regulation applicable to such Shareholder, any governing document
of such Shareholder or any agreement or instrument to which such Shareholder is
a party or by which such Shareholder is bound; and (i) this Agreement is valid,
binding and enforceable against such Shareholder in accordance with its terms.
 
2.            RESTRICTIONS ON TRANSFER OF COMPANY STOCK
 
(a)           Restrictions on Transfer.
 
(i)           Prior to consummating any Transfer of any Equity Securities (other
than pursuant to a Public Sale or an Approved Sale) to any Person, and as a
condition precedent to any such Transfer, the Transferring Shareholder shall
cause each prospective Transferee thereof to execute and deliver to the Company
a Joinder Agreement.  Any Transfer or attempted Transfer of any Equity
Securities in violation of the foregoing or any other provision of this
Agreement shall be void, and the Company shall not record such Transfer on its
books or treat any purported Transferee of such Equity Securities as the owner
of such Equity Securities for any purpose.
 
(ii)          No Shareholder shall avoid the provisions of this Agreement by (x)
making one or more Transfers to one or more Permitted Transferees and then
disposing of all or any portion of such Person’s interest in any such Permitted
Transferee, or (y) issuing or permitting any Transfer of any legal or beneficial
interests in such Shareholder other than to the current direct and indirect
holders of such interests.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Tag-Along Rights.
 
(i)           At least 10 days prior to any Transfer of Common Stock by Oaktree
or its Affiliates, such holder shall deliver a written notice (the “Sale
Notice”) to the Company and to each other Shareholder holding at least 0.15% of
the outstanding Common Stock of the Company on a fully diluted basis (i.e.,
assuming for the purpose of such calculation the exercise or conversion by such
other Shareholder and all other Persons of all outstanding warrants, options and
other Equity Securities exercisable or convertible into Common Stock of the
Company) (the “Tag-Along Shareholders”), which such Sale Notice shall specify in
reasonable detail the number of shares of Common Stock to be Transferred, such
Shareholder’s Tag-Along Portion (assuming the participation of each Shareholder
who may exercise the rights set forth in this Section 2(b)) and the price and
other terms and conditions of the Transfer; provided that the foregoing shall
not apply to Transfers (A) pursuant to a Public Sale, (B) pursuant to Section
2(c) or (C) to a Permitted Transferee.
 
(ii)          Each Tag-Along Shareholder may elect to participate in the
contemplated Transfer with respect to a number of shares of Common Stock not to
exceed such Tag-Along Shareholder’s Tag-Along Portion by delivering written
notice to the Initiating Holder(s) within 10 days after delivery of the Sale
Notice, and failure to deliver such notice shall be deemed a waiver of rights by
such Tag-Along Shareholder under this Section 2(b) with respect to such
Transfer.  For purposes of this Section 2(b), “Tag-Along Portion” means, with
respect to any Tag-Along Shareholder, a number of shares of Common Stock equal
to (x) the quotient determined by dividing the aggregate number of shares of
Common Stock owned by such Tag-Along Shareholder by the number of shares of
Common Stock owned by the Initiating Holder(s) and each Tag-Along Shareholder
who has elected to participate in such Transfer in accordance with this Section
2(b)(i), multiplied by (y) the aggregate number of shares of Common Stock to be
sold in such Transfer as set forth in the Sale Notice.  Any Tag-Along
Shareholder that elects to so participate shall be obligated to participate in
the contemplated Transfer, with respect to the number and class of Common Stock
so elected, for so long as the Initiating Holder(s) intend to consummate such
Transfer.  Each Tag-Along Shareholder participating in such Transfer shall be
entitled to receive the same amount and form of consideration per share of
Common Stock as the Initiating Holder receives in such Transfer.  If no
Tag-Along Shareholder has elected to participate in the contemplated Transfer
(through notice to such effect or expiration of the 10-day period after delivery
of the Sale Notice), then the Initiating Holder(s) may, during the 120-day
period immediately following the date of the delivery of the Sale Notice,
Transfer the Common Stock specified in the Sale Notice at a price no greater and
on other terms substantially the same as those specified in the Sale
Notice.  Any shares of Common Stock identified in the Sale Notice but not
Transferred within such 120-day period shall be subject to the provisions of
this Section 2(b) upon subsequent Transfer.
 
 
3

--------------------------------------------------------------------------------

 
 
(iii)         No Initiating Holder shall Transfer any of its Common Stock to any
prospective Transferee if such prospective Transferee(s) declines to allow the
participation of the Tag-Along Shareholders who have elected to participate in
such Transfer in accordance with Section 2(b)(i), unless the Initiating Holder
or its designee acquires the Common Stock that otherwise would have been sold in
such Transfer for the price and on the terms that such Tag-Along Shareholder
would have been entitled to receive had such Tag-Along Shareholder(s) sold the
Common Stock such Shareholder was entitled to sell in such Transfer as set forth
in the Sale Notice.  Each Shareholder Transferring Common Stock pursuant to this
Section 2(b) (including in respect of the Transfer to the Initiating Holder or
its designees referenced in the immediately foregoing sentence) shall pay its
pro rata share of the expenses incurred by the Shareholders in connection with
such Transfer (based on the amount by which each Person’s share of the aggregate
proceeds paid with respect to its Common Stock would have been reduced had the
aggregate proceeds available for distribution to such Shareholders been reduced
by the amount of such expenses).  In connection with any such Transfer, (x) no
Tag-Along Shareholder shall be required to make affirmative representations or
warranties with respect to the Company or the Initiating Holder(s), except that
such Tag-Along Shareholder may be required to make representations and
warranties about itself in all cases in a manner no more onerous than as made or
required to be made by the Initiating Holder about itself (the “Individual
Shareholder Obligations”), and (y) the Shareholders participating in such
Transfer may be severally obligated to join on a pro rata basis (based on the
amount by which each Person’s share of the aggregate proceeds paid with respect
to its Common Stock would have been reduced had the aggregate proceeds available
for distribution to such Shareholders been reduced by the amount of such
indemnity) in any indemnification obligation agreed to by the Initiating
Holder(s) in connection with such Transfer, except that each Shareholder may be
fully liable for any breach by such Shareholder of its own Individual
Shareholder Obligations; provided that, except with respect to the Individual
Shareholder Obligations, no Shareholder shall be obligated in connection with
such Transfer to agree to indemnify or hold harmless the Transferees for any
amount in excess of the aggregate proceeds to which such holder is entitled in
such Transfer; provided further, that any escrow of proceeds of any such
transaction shall be withheld on a pro rata basis among all Shareholders who
participate in the Transfer (based on the amount by which each such
Shareholder’s share of the aggregate proceeds otherwise payable with respect to
its Common Stock would have been reduced had the aggregate proceeds available
for distribution to such Shareholders been reduced by the amount placed in
escrow).  Each Shareholder participating in such Transfer shall enter into any
contribution agreement requested by the Initiating Holder(s) to ensure
compliance with this Section 2(b)(iii).
 
(iv)        Each Shareholder participating in the contemplated Transfer shall
take all actions in connection with the contemplated Transfer as reasonably
requested by the Initiating Holder(s), including executing all agreements,
documents and instruments in connection therewith in the form presented by the
Initiating Holder(s) (and not inconsistent with the provisions of this Section
2(b)).
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Approved Sale; Drag Along Obligations; Public Offering
 
(i)          Approved Sale.  If the Board or Oaktree approves a Sale of the
Company (an “Approved Sale”), each Shareholder shall vote for, consent to and
raise no objections against such Approved Sale.  If the Approved Sale is
structured as a (x) merger or consolidation, each Shareholder holding Equity
Securities shall waive any dissenters rights, appraisal rights or similar rights
in connection with such merger or consolidation, (y) sale of Equity Securities,
each Shareholder shall agree to sell all of his, her or its Equity Securities on
the terms and conditions approved by the Board or Oaktree, as applicable, or (z)
a sale of assets, each Shareholder shall vote its Equity Securities to approve
such sale and any subsequent liquidation of the Company or other distribution of
the proceeds therefrom, whether by written consent or at a meeting of the
Shareholders (as requested by the Board or Oaktree).  Each Shareholder shall
take all actions in connection with the consummation of the Approved Sale as
reasonably requested by the Board or Oaktree, as applicable, including executing
all agreements, documents and instruments in connection therewith in the form
presented by the Board or Oaktree, as applicable.  Notwithstanding anything to
the contrary in this Section 2(c), the provisions of this Section 2(c) shall not
apply to those Shareholders who are required to hold their Common Stock through
the Depository Trust Company to the extent the rights and obligations provided
for in this Section 2(c) are prohibited by the procedures or rules of the
Depository Trust Company.
 
(ii)          Conditions.  The obligations of the Shareholders with respect to
the Approved Sale are subject to each Shareholder participating in such Approved
Sale being entitled to receive the consideration payable in the Approved Sale in
the same portion of the aggregate consideration as such Shareholder would
receive if such aggregate consideration were distributed to the Shareholders in
a complete liquidation of the Company; provided that, the consideration payable
to any Shareholder shall be reduced by the aggregate principal amount plus all
accrued and unpaid interest on any indebtedness owing from any such Shareholder
to the Company.
 
(iii)        Obligations.  Notwithstanding anything herein to the contrary, in
connection with an Approved Sale, (x) no Shareholder shall be required to make
affirmative representations or warranties with respect to the Company or
Oaktree, except that such Shareholder may be required to make representations
and warranties about itself in all cases in a manner no more onerous than as
made or required to be made by Oaktree about itself, and (y) the Shareholders
may be severally obligated to join on a pro rata basis (based on the amount by
which each Person's share of the aggregate proceeds paid with respect to its
Equity Securities would have been reduced had the aggregate proceeds available
for distribution to such Shareholders been reduced by the amount of such
indemnity) in any indemnification obligation agreed to by the Board or Oaktree
in connection with such Approved Sale, except that each Shareholder may be fully
liable for any breach by such Shareholder of such Shareholder's Individual
Shareholder Obligations; provided that, except with respect to the Individual
Shareholder Obligations, no Shareholder shall be obligated in connection with
such Approved Sale to agree to indemnify or hold harmless the Transferees for
any amount in excess of the aggregate proceeds to which such holder is entitled
in such Approved Sale; provided further, that any escrow of proceeds of any such
transaction shall be withheld on a pro rata basis among all Shareholders (based
on the amount by which each such Shareholder's share of the aggregate proceeds
otherwise payable with respect to its Equity Securities would have been reduced
had the aggregate proceeds available for distribution to such Shareholders been
reduced by the amount placed in escrow).  Each Shareholder shall enter into any
contribution agreement requested by the Board or Oaktree to ensure compliance
with this Section 2(c)(iii).
 
 
5

--------------------------------------------------------------------------------

 
 
(iv)        Rule 506 Transaction.  If the Company or any of its Subsidiaries or
Oaktree enter into any negotiation or transaction for which Rule 506 (or any
similar rule then in effect) promulgated by the Securities Exchange Commission
may be available with respect to such negotiation or transaction (including a
merger, consolidation or other reorganization), the other Shareholders that are
not “accredited investors” (as defined in Rule 501 promulgated under the
Securities Act) shall, at the request of Oaktree, appoint a “purchaser
representative” (as such term is defined in Rule 501 promulgated under the
Securities Act) designated by the Company and reasonably acceptable to
Oaktree.  If any Shareholder so appoints a purchaser representative, the Company
(or the applicable Subsidiary) shall pay the fees of such purchaser
representative.  However, if any Shareholder declines to appoint the purchaser
representative designated by the Company or such Subsidiary, such holder shall
appoint another purchaser representative (reasonably acceptable to Oaktree), and
such holder shall be responsible for the fees of the purchaser representative so
appointed.
 
(v)         Expenses.  Except as otherwise provided in Section 2(c)(iv), each
Shareholder Transferring Equity Securities pursuant to this Section 2(c) shall
pay its pro rata share of the expenses incurred by the Shareholders and/or the
Company in connection with such Approved Sale (based on the amount by which each
Person’s share of the aggregate proceeds paid with respect to its Equity
Securities would have been reduced had the aggregate proceeds available for
distribution to such Shareholders been reduced by the amount of such expenses),
including by reducing the portion of the consideration to which such Shareholder
would be entitled in such Approved Sale.
 
(vi)        Breach of Obligations.  If any Shareholder fails to deliver any
certificates representing its Equity Securities as required by this Section
2(c), or in lieu thereof, a customary affidavit (and indemnity) attesting to the
loss or destruction of such certificate(s), such Shareholder (v) shall not be
entitled to the consideration that such Shareholder would otherwise receive in
the Approved Sale until such holder cures such failure (provided that, after
curing such failure, such holder will be so entitled to such consideration
without interest), (w) shall be deemed, for all purposes, no longer to be a
Shareholder and shall have no voting rights, (x) shall not be entitled to any
dividends or other distributions declared after the Approved Sale with respect
to the Equity Securities held by such holder, (y) shall have no other rights or
privileges granted to Shareholders under this Agreement or any future agreement,
and (z) in the event of liquidation of the Company, the consideration that such
holder would have received if such holder had complied with this Section 2(c)
shall be paid to such holder only upon coming into compliance with this Section
2(c), all of the foregoing to the extent permissible under applicable law.
 
 
6

--------------------------------------------------------------------------------

 
 
(vii)       Public Offering. If Oaktree or the Board approves a Public Offering,
each Shareholder shall, vote for, consent to (to the extent it has any voting or
consenting rights) and raise no objections against any such transaction,
including any reorganization, recapitalization or other similar transaction
involving the Company in connection with such Public Offering, and the Company,
the Board and each Shareholder shall take all reasonable actions in connection
with the consummation of any such transactions as requested by Oaktree or the
Board, as applicable; provided that in any such reorganization, recapitalization
or other similar transaction involving the Company in connection with such
Public Offering, such Shareholder shall be afforded substantially equivalent
economic terms with respect to the securities held by such Shareholder
immediately following such transaction as such Shareholder enjoyed with respect
to the Equity Securities held by it immediately prior thereto.
 
(d)           Termination.  The restrictions set forth in Section 2(a) through
Section 2(c) shall terminate upon the earlier of the consummation of a Sale of
the Company or a Public Offering.  
 
(e)           Void Transfers.  Any Transfer by any Shareholder of any Equity
Securities or other interest in the Company in contravention of this Agreement
in any respect (including the failure of the Transferee to execute a Joinder
Agreement in accordance with Section 2(a)(i)) shall be void and ineffectual and
shall not bind or be recognized by the Company or any other party.
 
(f)            Effect of Assignment.  Any Shareholder who assigns any Equity
Securities or other interest in the Company shall cease to be a Shareholder of
the Company with respect to such Equity Securities or other interest and shall
no longer have any rights or privileges of a Shareholder with respect to such
Equity Securities or other interest.
 
(g)           Additional Restrictions on Transfer.   Notwithstanding any other
provisions of this Section 2, no Transfer of Equity Securities or any other
interest in the Company may be made unless in the opinion of counsel (who may be
counsel for the Company), satisfactory in form and substance to Oaktree and
counsel for the Company (which opinion may be waived, in whole or in part, at
the discretion of the Board), such Transfer would not violate any federal
securities laws or any state or provincial securities or “blue sky” laws
(including any investor suitability standards) applicable to the Company or the
interest to be Transferred, or cause the Company to be required to register as
an “Investment Company” under the U.S. Investment Company Act of 1940, as
amended.  Such opinion of counsel shall be delivered in writing to the Company
prior to the date of the Transfer.
 
(h)           Legend.  The certificates representing the Equity Securities,
other than any global certificate representing the Equity Securities deposited
with a depository for transfer in book-entry form, shall include an endorsement
typed conspicuously thereon of the following restrictive legends:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
___________________, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS (“STATE ACTS”) AND
MAY NOT BE SOLD, ASSIGNED, PLEDGED OR TRANSFERRED OR OTHERWISE DISPOSED OF IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR STATE ACTS
OR AN EXEMPTION FROM REGISTRATION THEREUNDER.  THE TRANSFER OF THE SHARES
REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO (I) RESTRICTIONS PURSUANT TO
ARTICLE FIVE OF THE AMENDED AND RESTATED ARTICLES OF INCORPORATION OF THE ISSUER
(THE “COMPANY”), (II) CONDITIONS SPECIFIED IN A SHAREHOLDERS’ AGREEMENT, DATED
AS OF MAY 17, 2012, AS AMENDED OR MODIFIED FROM TIME TO TIME, GOVERNING THE
COMPANY AND BY AND AMONG CERTAIN SHAREHOLDERS, AND (III) (II) CONDITIONS
SPECIFIED IN A REGISTRATION AGREEMENT, DATED AS OF MAY 17, 2012, AS AMENDED OR
MODIFIED FROM TIME TO TIME.  A COPY OF ANY OF SUCH AMENDED AND RESTATED ARTICLES
OF INCORPORATION, SHAREHOLDERS’ AGREEMENT OR REGISTRATION AGREEMENT SHALL BE
FURNISHED BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT
CHARGE.”
 
 
7

--------------------------------------------------------------------------------

 
 
(i)             Transfer Fees and Expenses.     Except as provided in Section
2(b) and Section 2(c), the Transferor and Transferee of any Equity Securities
shall be jointly and severally obligated to reimburse the Company for all
reasonable expenses (including attorneys’ fees and expenses) of any Transfer or
proposed Transfer, whether or not consummated.
 
3.            PREEMPTIVE RIGHTS
 
(a)            Offering.       Except for issuances of Excluded Securities, if
the Company authorizes the issuance or sale to Oaktree or any of its Affiliates
of any Equity Securities at a price lower than $36.84 per share (as adjusted for
stock splits, stock dividends, reclassifications, recapitalizations or other
similar transactions), the Company shall, through the delivery of a Pre-Emptive
Right Notice (as defined below), offer to sell to each Eligible Shareholder a
portion of such securities equal to the quotient obtained by dividing (1) the
aggregate number of shares of Common Stock held by such Eligible Shareholder, by
(2) the aggregate number of outstanding shares of Common Stock (such Eligible
Shareholder’s “Proportional Share”).  A “Pre-Emptive Right Notice” shall mean a
written notice from the Company describing in reasonable detail the securities
being offered, the purchase price thereof, the payment terms and such holder’s
Proportional Share.  Each such holder shall be entitled to purchase such
securities at the same price and on other economic terms no less favorable in
the aggregate than the terms on which proposed to be issued or sold by the
Company; provided that if the proposed purchaser(s) of any such Equity
Securities is required to also purchase other securities of the Company, the
holders exercising their rights pursuant to this Section 3(a) shall also be
required to purchase such other securities of the same type (at the same price
and on the same other economic terms and conditions and in the same relative
amounts) that such other Persons are required to purchase.  The purchase price
for all securities offered to such holders hereunder shall be payable in cash,
and in order to exercise its purchase rights hereunder, a Eligible Shareholder
must purchase the securities offered to such holder no later than on the date
proposed to be issued by the Company, provided that the date on which the
Company proposes to issue such securities is no sooner than the eleventh day
after the receipt by each Eligible Shareholder of a Pre-Emptive Right
Notice.  An Eligible Shareholder exercising its purchase rights pursuant to this
Section 3(a) shall be required to take all necessary or desirable actions in
connection with the consummation of the purchase transactions contemplated by
this Section 3 as requested by the Board, including the execution of all
agreements, documents and instruments in connection therewith in the form
presented by the Company, so long as such agreements, documents and instruments
do not require such Eligible Shareholder to make more burdensome
representations, warranties, covenants or indemnities than those required of
Oaktree or any of its Affiliates in the agreements, documents or instruments in
connection with such transaction.  Any Equity Securities of any class issued to
an Eligible Shareholder pursuant to this Section 3 shall have rights and
obligations which are substantively equivalent to those rights and obligations
granted to and imposed upon Oaktree by the Equity Securities received by Oaktree
in any offering subject to this Section 3.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)            Exercise.     In order to exercise its purchase rights hereunder,
an Eligible Shareholder must within 10 days after receipt of a Pre-Emptive Right
Notice , deliver a written notice to the Company describing such holder’s
election hereunder, which notice shall constitute such Eligible Shareholder’s
unconditional and irrevocable election with respect to the purchase of the
securities being offered.
 
(c)            Subsequent Sale.     The Company shall be entitled, during the
180 days following expiration of the time period set forth in Section 3(b), to
sell such securities which the Eligible Shareholders have not elected to
purchase, at a price not less and on other economic terms and conditions
materially no more favorable to the purchasers thereof, in the aggregate, than
that offered to such holders.  Any securities offered or sold by the Company
after such 180-day period must be reoffered to the Eligible Shareholders if
required pursuant to the terms of Section 3(a).
 
(d)           Alternative Offering.   Notwithstanding anything to the contrary
herein, if the Board determines that it would be in the best interests of the
Company to do so, it may issue Equity Securities which would otherwise be
required to be offered to the Eligible Shareholders under this Section 3 without
first complying with this Section 3; provided that within 45 days after such
issuance, it offers each such Eligible Shareholder the opportunity to purchase
such Equity Securities as such Eligible Shareholder would be entitled to
purchase under Section 3(a).
 
(e)            Termination.    The provisions set forth in Section 3 shall
terminate upon the earlier of the consummation of a Sale of the Company or a
Public Offering.  
 
4.            BOARD OF DIRECTORS; VOTING
 
(a)            Composition of the Board.    Each Shareholder shall vote all of
his, her or its Common Stock and any other voting securities of the Company over
which such Shareholder has voting control (whether at a shareholders’ meeting
which has been duly called or by written consent) and shall take all other
reasonably necessary actions within his, her or its control (including
attendance at meetings in person or by proxy for purposes of obtaining a quorum
and execution of written consents in lieu of meetings), and the Company shall
take all reasonably necessary or desirable actions within its control (including
calling special board and shareholder meetings), so that:
 
 
9

--------------------------------------------------------------------------------

 
 
(i)           the Board shall at all times be composed only of representatives
designated by the holders of a majority of the Oaktree Equity Securities (the
“Majority Oaktree Holders”); and
 
(ii)           in the event that any Person designated as a director pursuant to
Section 5(a)(i) for any reason ceases to serve as a member of the Board during
such Person’s term of office, (a) such Person shall be automatically removed
from each committee of the Board, with such removal to be concurrent with such
termination of service as a member of the Board, and (b) the resulting vacancy
on the Board (and any such committee to which clause (a) foregoing is
applicable) shall be filled by the Majority Oaktree Holders.
 
(b)           Subsidiary Boards.    The Company shall at all times, unless
otherwise determined by the Board in its sole discretion, cause the board of
directors or board of managers, as applicable, of each of the Company’s domestic
Subsidiaries to be composed of the same persons who are then members of the
Board pursuant to Section 4(a)(i).
 
(c)            Board Meeting Expenses.The Company shall pay all reasonable
reimbursable out-of-pocket costs and expenses incurred by each member of the
Board incurred in the course of his or her service hereunder, including in
connection with attending regular and special meetings of the Board, any board
of directors or board of managers of any of the Company’s Subsidiaries and/or
any of their respective committees.
 
(d)           Irrevocable Proxy.     In order to secure the obligation of each
Shareholder to vote his, her or its Common Stock and other voting securities of
the Company in accordance with Section 2(c) and Section 4(a), each Shareholder
appoints Oaktree as his, her or its true and lawful proxy and attorney-in-fact,
with full power of substitution, to vote all of his, her or its Common Stock and
other voting securities of the Company (whether now owned or hereafter acquired)
for all matters in connection therewith. Oaktree may exercise the irrevocable
proxy granted to it hereunder at any time that the vote, consent or approval of
any Shareholder may be required pursuant Section 2(c) or Section 4(a).  The
proxies and powers granted by each such Shareholder pursuant to this Section
4(d) are coupled with an interest and are given to secure the performance of
each such Shareholder’s obligations under this Agreement.  Such proxies and
powers shall be irrevocable and shall survive the death, incompetency,
disability, bankruptcy or dissolution of such Shareholder and the subsequent
holders of such Shareholder’s Common Stock or other voting securities.
 
(e)            Termination.   The provisions set forth in Section 4 shall
terminate upon the earlier of the consummation of a Sale of the Company or a
Public Offering. 
 
 
10

--------------------------------------------------------------------------------

 
 
5.            RESTRICTIONS
 
From and after the date hereof, the Company shall not, and shall cause each of
its Subsidiaries to not, without the prior written consent of Oaktree:
 
(a)           directly or indirectly declare or pay any dividends or make any
distributions upon any Equity Securities;
 
(b)           directly or indirectly redeem, purchase or otherwise acquire, or
make any payment with respect to any Equity Securities;
 
(c)           authorize, issue or enter into any agreement providing for the
issuance (contingent or otherwise) of (i) any notes or debt securities with
options, warrants or other rights to acquire Equity Securities (including any
notes or debt securities convertible into or exchangeable for Equity Securities
or options, warrants or other rights to acquire Equity Securities issued in
connection with the issuance of capital stock or options, warrants or other
rights to acquire Equity Securities or containing profit participation features)
of the Company or any Subsidiary, other than as expressly provided under the
terms and provisions of the Credit Facilities as in effect as of the date
hereof, or (ii) any Equity Securities of the Company or any Subsidiary;
 
(d)           make any loans or advances to, guarantees for the benefit of
(other than as expressly provided under the terms and provisions of the Credit
Facilities as in effect as of the date hereof), or investments in, any Person
(other than a wholly owned Subsidiary established under the laws of a
jurisdiction of the United States), except for (i) reasonable travel advances to
employees in the ordinary course of business, or (ii) investments having a
stated maturity no greater than one year from the date the Company or the
applicable Subsidiary makes such investment in (x) obligations of the United
States government or any agency thereof or obligations guaranteed by the United
States government, (y) certificates of deposit of commercial banks having
combined capital and surplus of at least $100 million or (z) commercial paper
with a rating of at least “Prime-1” by Moody’s Investors Service, Inc;
 
(e)            merge or consolidate with any Person (other than the merger or
consolidation of a wholly owned Subsidiary with another wholly owned
Subsidiary);
 
(f)            sell, lease or otherwise dispose of any of its assets in any
transaction or series of related transactions (other than in the ordinary course
of business);
 
(g)           liquidate, dissolve or effect a recapitalization or reorganization
in any form of transaction or series of transactions;
 
(h)           acquire any interest in any Person (whether by a purchase of
assets, purchase of stock, merger or otherwise), or enter into any joint
venture;
 
(i)            enter into the ownership, active management or operation of any
business other than the business of providing seaborne energy transportation
services, and any businesses incidental or related to the foregoing;
 
 
11

--------------------------------------------------------------------------------

 
 
(j)            become subject to (including by way of amendment to or
modification of) any agreement or instrument which by its terms would (under any
circumstances) restrict (i) the right of the Company or any Subsidiary to make
loans or advances or pay dividends to, transfer property to, or repay any
indebtedness owed to, the Company or another Subsidiary or (ii) the Company’s
right to perform the provisions of this Agreement, in each case except as
restricted by the terms and provisions of the Credit Facilities as in effect as
of the date hereof;
 
(k)           make any amendment to its Governing Documents or file any
resolution of the board of directors, board of managers or managing member, as
applicable, with the Secretary of State (or similar governing body) of any
Governmental Entity;
 
(l)            enter into, amend, modify or supplement any agreement,
transaction, commitment or arrangement with any of its officers, directors,
managers, employees or Affiliates or with any individual related by blood,
marriage or adoption to any such individual or with any entity in which any such
Person or individual owns a beneficial interest, except for customary employment
arrangements and benefit programs in place on the date hereof and on reasonable
terms consistent with past practice;
 
(m)           increase any compensation (including salary, bonuses and other
forms of current and deferred compensation) payable to any officer, managers or
director of the Company or any Subsidiary;
 
(n)           establish or acquire (i) any Subsidiaries other than wholly owned
Subsidiaries or (ii) any Subsidiaries organized outside of the United States;
 
(o)           create, incur, assume or suffer to exist any indebtedness for
borrowed money, guaranties or capitalized leases other than indebtedness under
the terms and provisions of the Credit Facilities as in effect as of the date
hereof;
 
(p)           approve any annual operating budget for the Company or any
Subsidiary;
 
(q)           make capital expenditures (including payments with respect to
capitalized leases, as determined in accordance with GAAP) in an aggregate
amount in any fiscal year that is greater than $1,000,000 in excess of the
aggregate amount included for capital expenditures in any budget approved
pursuant to Section 5(p);
 
(r)            enter into any leases or other rental agreements (excluding
capitalized leases, as determined in accordance with GAAP), except (i) to the
extent included in any budget approved pursuant to Section 5(p) or (ii) for any
lease identified on the Assumption Schedule (as defined in the Plan) to be
assumed on the Effective Date pursuant to the Plan;
 
(s)            change its Fiscal Year;
 
(t)            amend or modify any option plan or employee equity ownership plan
as in existence as of the date hereof, adopt any new equity option plan or
employee equity ownership plan, or issue any equity interests of the Company or
any Subsidiary to employees of the Company or any Subsidiary;
 
 
12

--------------------------------------------------------------------------------

 
 
(u)           sell any Equity Securities or options, warrants or other rights to
acquire Equity Securities of the Company or any Subsidiary to any Person other
than the Company or a wholly owned Subsidiary;
 
(v)           borrow against, pledge, assign, modify, cancel or surrender any
key-man life insurance policies, if any;
 
(w)           other than pursuant to the Credit Facilities, create, incur,
assume or suffer to exist any security interest, pledge, bailment, mortgage,
deed of trust, option, right of first refusal, grant of a power to confess
judgment, conditional sales and title retention agreement, charge, security
title, encumbrance or similar arrangement or interest in real or personal
property other than liens for taxes not yet due and payable or minor
imperfections in title that do not materially detract from the value or
marketability of the underlying asset; or
 
(x)            commit to take any of the foregoing actions.
 
6.             CONFIDENTIALITY
 
Each Shareholder recognizes and acknowledges that he, she or it has and may in
the future receive certain confidential and proprietary information and trade
secrets of the Company and its Subsidiaries, including the information delivered
pursuant to Section 7(a) and information regarding identifiable, specific and
discrete business opportunities being pursued by the Company or its Subsidiaries
(the “Confidential Information”).  Except as otherwise agreed to by Oaktree,
each Shareholder agrees that it will not, and shall cause each of its directors,
officers, unitholders, partners, employees, agents and members not to, during or
after the term of this Agreement, whether directly or indirectly through an
Affiliate or otherwise, use or disclose Confidential Information for any reason
or purpose whatsoever, except (a) for disclosures to authorized directors,
officers, representatives, agents and employees of the Company or its
Subsidiaries and as otherwise may be proper in the course of performing such
Shareholder’s obligations, or enforcing such Shareholder’s rights, under this
Agreement and the agreements expressly contemplated hereby; (b) as part of such
Shareholder’s normal reporting, rating or review procedure (including normal
credit rating or pricing process), or in connection with such Shareholder’s or
such Shareholder’s Affiliates’ normal fund raising, marketing, informational or
reporting activities, or to such Shareholder’s (or any of its Affiliates’)
Affiliates, auditors, attorneys or other agents; (c) for disclosures to any bona
fide prospective purchaser of the equity or assets of such Shareholder or its
Affiliates or the Equity Securities held by such Shareholder, or prospective
merger partner of such Shareholder or its Affiliates, provided that such
prospective purchaser or merger partner agrees to be bound by a confidentiality
agreement with the Company consistent with the provisions of this Section 6; or
(d) as is required to be disclosed by order of a court of competent
jurisdiction, administrative body or governmental body, or by subpoena, summons
or legal process, or by law, rule or regulation, provided that in the event that
a Shareholder is requested or required, pursuant to the type of process
described in this clause (d), to disclose any Confidential Information (i) such
Shareholder will provide the Company with prompt notice of any such request or
requirement, (ii) such Shareholder may disclose only that portion of the
Confidential Information which in the opinion of its legal counsel is legally
required, (iii) such Shareholder will give the Company written notice of the
information to be disclosed as far in advance as practicable, and (iv) such
Shareholder will cooperate with the Company’s efforts to obtain, at the
Company’s sole expense, a protective order or other reliable assurance that
confidential treatment will be accorded the Confidential Information so
disclosed.  For purposes of this Section 6, “Confidential Information” shall not
include any information which (x) a Person learns from a source other than the
Company or any of its Subsidiaries who is at the time of the disclosure not
bound by a confidentiality obligation with respect to such information, (y) is
disclosed in a Company prospectus or other similar Company document for
dissemination to the public, or (z) otherwise becomes publicly known and made
generally available through no wrongful act of any Shareholder.  Nothing in this
Section 6 shall in any way limit or otherwise modify the provisions of any other
agreement entered into by any Shareholder with the Company or any of its
Subsidiaries.
 
 
13

--------------------------------------------------------------------------------

 
 
7.             REPORTS
 
(a)           Reports.  Subject to Section 7(b) and for so long as the Company
does not file any periodic reports with the United States Securities Exchange
Commission, the Company shall provide to any Shareholder on a confidential basis
through a secure online database, within a reasonable period following written
request by such Shareholder, (i) from and after the date that is forty-five (45)
days following the end of each fiscal quarter of the Company for the first three
fiscal quarters, the unaudited consolidated balance sheets of the Company and
its Subsidiaries as of the end of such fiscal quarter and the related
consolidated statements of income and cash flows for such fiscal quarter and for
the portion of the fiscal year theretofore elapsed, together with the footnotes
thereto, and (ii) from and after the date that is one hundred twenty (120) days
following the end of each fiscal year of the Company (or such later time as such
financial statements  are delivered to the Company by its independent auditors)
the audited consolidated balance sheets of the Company and its Subsidiaries as
of the end of such fiscal year and the related consolidated statements of income
and cash flows for such fiscal year, prepared in accordance with GAAP, except as
otherwise noted therein.
 
(b)           Service Provider Shareholders.  Any Shareholder who (i) is an
employee or consultant of the Company or any Subsidiary, (ii) at any time ceases
to be employed or engaged by the Company or its Subsidiaries for any reason and
(iii) thereafter directly or indirectly renders services to or becomes employed
by or otherwise participates in the business of any competitor of the Company or
any of its Subsidiaries (as determined by the Board in good faith), shall, upon
so becoming employed by or otherwise participating in the business of any
competitor, no longer be entitled to the rights set forth in this Section 7.
 
8.             DEFINITIONS
 
“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, by contract or otherwise.  For the avoidance of doubt, each Oaktree
Fund, and any of their respective affiliated funds, shall be considered to be
Affiliates of each other and Oaktree for the purposes of this Agreement.
 
“Agreement” means this Agreement, as amended, modified and waived from time to
time in accordance with the terms hereof.
 
 
14

--------------------------------------------------------------------------------

 
 
“Approved Sale” has the meaning set forth in Section 2(c)(i).
 
“Board” has the meaning set forth in the preface above.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks located in New York City and the Marshall Islands are authorized or
obligated to close.
 
“Common Stock” means the shares of common stock, par value $0.01, of the Company
from time to time outstanding.  
 
“Company” has the meaning set forth in the preface above.
 
“Confidential Information” has the meaning set forth in Section 6.
 
“Credit Facilities” means (i) that Second Amended And Restated Credit Agreement,
dated as of May 17, 2012, among the Company, General Maritime Subsidiary
Corporation, Arlington Tankers Ltd., General Maritime Subsidiary II Corporation,
the lenders party thereto from time to time, and Nordea Bank Finland PLC, New
York branch, and (ii) that Third Amended and Restated Credit Agreement, dated as
of May 17, 2012, by and among the same parties as those referenced in clause (i)
preceding.
 
“Eligible Shareholder” means each Shareholder who (i) is an “accredited
investor” (as defined in Rule 501 promulgated under the Securities Act) or a
“qualified institutional buyer” (as defined in Rule 144A promulgated under the
Securities Act), and (ii) holds at least 0.15% of the outstanding Common Stock
of the Company on a fully diluted basis.
 
“EPA” has the meaning set forth in the preface above.
 
“Equity Investment” has the meaning set forth in the preface above.
 
“Equity Securities” means, with respect to the Company, (i) shares of Common
Stock and any other capital stock of the Company from time to time outstanding,
(ii) obligations, evidences of indebtedness or other securities or interests, in
each case that are convertible or exchangeable into shares of Common Stock or
any other capital stock of the Company and (iii) warrants, options or other
rights to purchase or otherwise acquire shares of Common Stock or any other
capital stock of the Company.
 
“Fiscal Year” means each calendar year ending December 31, or such other annual
accounting period as may be established by the Board.
 
“GAAP” means generally accepted accounting standards in the United States,
applied on a consistent basis.
 
“Governing Documents” with respect to the Company and any of its Subsidiaries,
means, collectively, such Person’s certificate of incorporation, certificate of
formation, bylaws, operating agreement or similar governing documents.
 
 
15

--------------------------------------------------------------------------------

 
 
“Governmental Entity” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government.
 
“Individual Shareholder Obligations” has the meaning set forth in Section
2(b)(iii).
 
“Initiating Holder” means the holder(s) of Oaktree Equity Securities that
deliver a Sale Notice pursuant to Section 2(b)(i).
 
“Joinder Agreement” has the meaning set forth in the preface above.
 
“Majority Oaktree Holders” has the meaning set forth in Section 5(a).
 
“Non-Oaktree Equity Securities” means the outstanding Equity Securities held by
Shareholders other than Oaktree.
 
“Oaktree” has the meaning set forth in the preface above.
 
“Oaktree Equity Securities” means (i) the Equity Securities issued to Oaktree on
or prior to the date hereof and (ii) any securities issued directly or
indirectly with respect to the foregoing securities by way of a share split,
share dividend, or other division of securities, or in connection with a
combination of securities, recapitalization, merger, consolidation, or other
reorganization.  As to any particular securities constituting Oaktree Equity
Securities, such securities shall cease to be Oaktree Equity Securities when
they have been (a) effectively registered under the Securities Act and disposed
of in accordance with the registration statement covering them, (b) distributed
to the public through a broker, dealer or market maker pursuant to Rule 144
under the Securities Act (or any similar provision then in force), or (c)
repurchased by the Company or any Subsidiary.
 
“Oaktree Fund” means each of Oaktree Principal Fund V, L.P., Oaktree Principal
Fund V (Parallel), L.P., Oaktree FF Investment Fund, L.P. - Class A, and OCM
Asia Principal Opportunities Fund, L.P., each a Cayman Islands exempted limited
partnership.
 
“Other Shareholder” has the meaning set forth in the preface above.
 
“Permitted Transferee” means (i) with respect to any Shareholder who is a
natural person, such Shareholder’s spouse and lineal descendants (whether
natural or adopted) and any trust that is and at all times remains solely for
the benefit of the Shareholder and/or the Shareholder’s spouse and/or lineal
descendants, and (ii) with respect to any Shareholder which is an entity, (a)
any of such Shareholder’s wholly owned Subsidiaries and parent companies that
wholly own such Shareholder and (b) equityholders of such Shareholder pursuant
to a distribution in accordance with such Shareholder’s governing documents.
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, association or other entity or a Governmental
Entity.
 
 
16

--------------------------------------------------------------------------------

 
 
“Plan” has the meaning set forth in the preface above.
 
“Public Offering” means any sale, in an underwritten public offering registered
under the Securities Act, of the Company’s (or any successor’s) Equity
Securities.
 
“Public Sale” means any sale of Equity Securities or other securities to the
public pursuant to an offering registered under the Securities Act or through a
broker, dealer or market maker pursuant to the provisions of Rule 144
promulgated under the Securities Act.
 
“Sale Notice” has the meaning set forth in Section 2(b)(i).
 
“Sale of the Company” means a bona fide sale of the outstanding Equity
Securities or assets of the Company on an arm’s length basis to any Person
(other than the Company, any Subsidiary of the Company, Oaktree, or any
Affiliate of any of the foregoing) pursuant to which such Person, together with
its Affiliates, acquires (i) a majority of the voting power represented by the
outstanding Equity Securities (whether by merger, consolidation, sale or
Transfer of Equity Securities or otherwise) or (ii) all or substantially all of
the Company’s and its Subsidiaries’ assets determined on a consolidated basis.
 
“Securities Act” means the Securities Act of 1933, as amended, and applicable
rules and regulations thereunder, and any successor to such statute, rules or
regulations.  Any reference herein to a specific section, rule or regulation of
the Securities Act shall be deemed to include any corresponding provisions of
future law.
 
“Shareholder” has the meaning set forth in the preface above.
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of the partnership or other similar ownership interest thereof is at
the time owned or controlled, directly or indirectly, by that Person or one or
more Subsidiaries of that Person or a combination thereof.  For purposes hereof,
a Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association or
other business entity.  For purposes hereof, references to a “Subsidiary” of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of the Company.
 
“Tag-Along Portion” has the meaning set forth in Section 2(b)(i).
 
“Tag-Along Shareholders” has the meaning set forth in Section 2(b)(i).
 
 
17

--------------------------------------------------------------------------------

 
 
“Transfer” means any sale, transfer, assignment, pledge, mortgage, exchange,
hypothecation, grant of a security interest or other direct or indirect
disposition or encumbrance of an interest whether with or without consideration,
whether voluntarily or involuntarily or by operation of law) or the acts
thereof.  The terms “Transferee,” “Transferred,” and other forms of the word
“Transfer” shall have correlative meanings.
 
9.             MISCELLANEOUS
 
(a)           Amendment and Waiver. This Agreement may only be amended,
modified, or waived with the written consent of Oaktree; provided that if any
such amendment, modification, or waiver would, individually or in the aggregate,
adversely affect in any material respect the rights, preferences or privileges
of any Non-Oaktree Equity Securities (without regard to any effect on the
individual circumstances of the holder of such Non-Oaktree Equity Securities) as
compared with the effect of such amendment, modification or waiver on the
rights, preferences or privileges of the Oaktree Equity Securities, such
amendment, modification, or waiver shall also require the written consent of the
holders of a majority of the Non-Oaktree Equity Securities.  The Board may,
without the consent of any Shareholder, amend the Schedule of Shareholders to
reflect the issuance or Transfer of Equity Securities to any Shareholder
consistent with this Agreement.
 
(b)           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
 
(c)           Entire Agreement.  Except as otherwise expressly set forth herein,
this document and the documents referenced herein embody the complete agreement
and understanding among the parties hereto with respect to the subject matter
hereof and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.
 
(d)           Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by the
Company and its successors and assigns and the Shareholders from time to time
party hereto and the respective successors and assigns of each of them, so long
as they hold Equity Securities and have executed a Joinder Agreement with
respect to such Equity Securities.
 
(e)            Counterparts.  This Agreement may be executed in separate
counterparts (including by signature pages delivered by means of facsimile
machine or electronic transmission in portable electronic format (pdf)), each of
which shall be an original and all of which taken together shall constitute one
and the same agreement.
 
(f)            Delivery by Facsimile or PDF.  This Agreement and any signed
agreement or instrument entered into in connection with this Agreement, and any
amendments hereto or thereto, to the extent signed and delivered by means of a
facsimile machine or electronic transmission in portable document format (pdf),
shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.  At the request
of any party hereto or to any such agreement or instrument, each other party
hereto or thereto shall re-execute original forms thereof and deliver them to
all other parties.  No party hereto or to any such agreement or instrument shall
raise the use of a facsimile machine or electronic transmission in portable
document format (pdf) to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine or electronic transmission in portable document format (pdf)
as a defense to the formation of a contract and each such party forever waives
any such defense, except to the extent such defense relates to lack of
authenticity.
 
 
18

--------------------------------------------------------------------------------

 
 
(g)           Remedies.  The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that the Company and any Shareholder shall have the right to
injunctive relief or specific performance, in addition to all of its rights and
remedies at law or in equity, to enforce the provisions of this
Agreement.  Nothing contained in this Agreement shall be construed to confer
upon any Person who is not a signatory hereto any rights or benefits, as a third
party beneficiary or otherwise.
 
(h)           Notices.  Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, sent by reputable overnight
courier service (charges prepaid), sent by facsimile or e-mail, or (other than
under Section 2(b) or Section 3(b)) sent by certified mail, return receipt
requested, to the Company at the address set forth below and to any other
recipient at the address indicated on the Schedule of Shareholders attached
hereto or at such address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending
party.  Notices will be deemed to have been given hereunder (i) when delivered
personally to the recipient, (ii) one (1) business day after being sent to the
recipient by reputable overnight courier service (charges prepaid), (iii) upon
machine-generated acknowledgment of receipt after transmittal by facsimile or
e-mail if so acknowledged to have been received before 5:00 p.m. on a business
day at the location or e-mail address of receipt and otherwise on the next
following business day or (iv) five (5) days after being mailed to the recipient
by certified or registered mail, return receipt requested and postage
prepaid.  The Company’s address is:
 
General Maritime Corporation
299 Park Avenue
New York, New York 10171
Facsimile:  (212) 763-5603
E-mail:     jeffrey.pribor@generalmaritimecorp.com
Attention: Jeffrey D. Pribor


 
19

--------------------------------------------------------------------------------

 
 
with copies (which shall not constitute notice) to:
 
Oaktree Capital Management, L.P.
333 South Grand Ave., 28th Floor
Los Angeles, California 90071
Facsimile:  (213) 830-6300
E-mail:     jford@oaktreecapital.com,                                               
apierce@oaktreecapital.com
Attention:                B. James Ford
  Adam Pierce
 
and
 
Kirkland & Ellis LLP
333 South Hope Street
Los Angeles, California 90071
Facsimile: (213) 680-8500
E-mail:    damon.fisher@kirkland.com
Attention:       Damon R. Fisher
 
and
 
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Facsimile: (212) 715-8100
Attention:       Thomas E. Molner
 
(i)             Governing Law.  All matters concerning the relative rights of
the Company and the Shareholders and the construction, validity, enforcement and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.
 
(j)             Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.  EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANOTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTY THERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9(j).
 
 
20

--------------------------------------------------------------------------------

 
 
(k)           Acknowledgement.  Each Shareholder (i) acknowledges that Kirkland
& Ellis LLP has represented Oaktree and the Company in connection with this
Agreement and the transactions contemplated hereby, (ii) expects that Kirkland &
Ellis LLP will be retained as legal counsel in connection with the management
and operation and various other matters of Oaktree and/or the Company following
the date hereof, (iii) consents to Kirkland & Ellis LLP’s representation of
Oaktree or the Company following the date hereof, including in connection with
any disputes or litigation that may arise out of or relate to this Agreement or
to any relationship between any Shareholder, on the one hand, and Oaktree or the
Company, on the other hand.
 
(l)             Descriptive Headings.  The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.
 
* * * * *
 
 
21

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Shareholders’
Agreement on the day and year first above written.
 

 
COMPANY:
         
GENERAL MARITIME CORPORATION
                 
By:
/s/ Jeffrey D. Pribor      
Name: Jeffrey D. Pribor
     
Title: Executive Vice President and Chief Financial Officer
         

 
[Signature Pages – Shareholders’ Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
SHAREHOLDERS:
         
OCM MARINE INVESTMENTS CTB, LTD.
         
By: Oaktree Capital Management, L.P.
   
Its: Director
        By: 
/s/ Adam C. Pierce
   
Name: Adam C. Pierce
 
Title: Senior Vice President
      By: 
/s/ B. James Ford
   
Name: B. James Ford
 
Title: Managing Director

 

 
OCM MARINE HOLDINGS TP, L.P.
       
By: OCM Marine GP CTB, Ltd.
         
Its: General Partner
         
By: Oaktree Capital Management, L.P.
   
Its: Director
          By: 
/s/ Adam C. Pierce
   
Name: Adam C. Pierce
   
Title: Senior Vice President
          By: 
/s/ B. James Ford
   
Name: B. James Ford
   
Title: Managing Director
 

 
 
[Signature Pages – Shareholders’ Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF JOINDER AGREEMENT
 
This Joinder Agreement is being delivered to General Maritime Corporation, a
Marshall Islands corporation (the “Company”), pursuant to that certain
Shareholders’ Agreement, dated as of May 17, 2012 (as amended from time to time
in accordance with the terms thereof, the “Shareholders’ Agreement”), among the
Company and the Shareholders (as defined therein).  Capitalized terms used
herein shall have the meanings assigned to such terms in the Shareholders’
Agreement.
 
The undersigned hereby executes and delivers to the Company this Joinder
Agreement, pursuant to which the undersigned hereby becomes a party to the
Shareholders’ Agreement and that certain Registration Agreement dated as of May
17, 2012 (as amended from time to time in accordance with the terms thereof, the
“Registration Agreement”) among the Company and the Shareholders (as defined
therein) and agrees to be bound by the provisions of the Shareholders’ Agreement
and the Registration Agreement with respect to the Equity Securities held by the
undersigned.
 
Any notice provided for in the Shareholders’ Agreement or the Registration
Agreement should be delivered to the undersigned at the address set forth below:
 

                                    Telephone:            Facsimile:            
    Dated:            

 
 
 

              [                            ]

 
                 
[Shareholders’ Agreement - Joinder]
 
 

--------------------------------------------------------------------------------